Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered on or about August 18, 2003, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The infant plaintiff allegedly sustained injuries while playing in a playground on defendant’s premises. Plaintiffs attribute her injuries to defects in the playground’s equipment. Defendant’s evidence, however, showed that it was not made aware of the alleged defects prior to the accident, either through the receipt of tenant or other third-party complaints, or its managing agent’s employees’ daily inspections of the playground. Accordingly, since defendant demonstrated, prima facie, that it had neither actual nor constructive notice of the claimed defects, and plaintiffs failed to meet their consequent burden to come forward with evidence sufficient to raise a triable issue as to whether defendant did in fact have notice of the alleged defects, the grant of summary judgment in defendant’s favor was proper *282(cf. Moreira v City of New York, 4 AD3d 311 [2004]). Concur— Nardelli, J.P., Andrias, Sullivan, Williams and Friedman, JJ.